Citation Nr: 1610167	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-04 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a service-connected chronic lumbar strain disability prior to August 15, 2013.

2.  Entitlement to a rating in excess of 40 percent for a service-connected chronic lumbar strain disability since August 15, 2013.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded to the RO for further development in January 2013.  The RO readjudicated the claim in an October 2013 Supplemental Statement of the Case, granting an increased rating of 40 percent effective August 15, 2013.

The Veteran requested a hearing before the Board when submitting her substantive appeal.  The Veteran was advised in correspondence dated September 2012 that she was scheduled for a Travel Board hearing before a Veteran's Law Judge in October 2012.  The Veteran failed to report for the hearing without requesting a postponement.  As such, her request for a hearing before the Board was considered withdrawn.  See 38 C.F.R. § 20.704(d).

Although the RO increased the Veteran's lumbar spine disability rating during the pendency of the appeal, the Veteran is presumed to be seeking the maximum benefit available unless she expressly indicates otherwise.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As the Veteran did not explicitly withdraw the increased rating claim, it remains on appeal.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's chronic lumbar strain disability has been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.

2.  During the period on appeal, the Veteran's chronic lumbar strain has been manifested by neurologic abnormalities of the left lower extremity that result in disability analogous to mild neuritis of the sciatic nerve.

3.  During the period on appeal, the Veteran's chronic lumbar strain has been manifested by neurologic abnormalities of the right lower extremity that result in disability analogous to mild neuritis of the sciatic nerve.

4.  During the period on appeal, the Veteran's chronic lumbar strain has not been manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

5.  Since August 15, 2013, the Veteran's chronic lumbar strain disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 40 percent, but no higher, for a chronic lumbar strain disability during the period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2015). 

2.  The criteria for a separate rating of 10 percent for left-sided mild neuritis of the sciatic nerve during the period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.71a, 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2015).

3.  The criteria for a separate rating of 10 percent for right-sided mild neuritis of the sciatic nerve during the period on appeal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.71a, 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2015).


4.  The criteria for an increased rating greater than 40 percent for a chronic lumbar strain disability since August 15, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Notice was provided to the Veteran in June 2009 and February 2013 letters explaining the evidence required for an increased evaluation, and how VA considers such evidence in determining disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All relevant facts have been properly developed, and the Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.  

Additionally, the medical examinations of record are adequate.  In the VA examination reports dated April 2008, April 2013, and August 2013, VA examiners used their expertise to draw conclusions from the totality of the evidence.  In-person examinations were conducted, and the claims file was reviewed.

The examination reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In its January 2013 remand, the Board directed that the Veteran be reexamined to evaluate the current degree of impairment.  There has been substantial compliance with the Board's remand directives, insofar as VA obtained an adequate medical opinion following the reexamination in August 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated that there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The Board can choose the Diagnostic Code (DC) to apply, so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532 (1993).

Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Increased ratings shall become effective on the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date shall be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  This notwithstanding, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which applies to DCs 5235 through 5243.  38 C.F.R. § 4.71a.  Disabilities from chronic lumbar strain are rated under DC 5237.  The following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 20 percent evaluation will be assigned for a lumbosacral strain disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion (ROM) of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  38 C.F.R. § 4.71a.

Note (1) to the General Rating Formula provides that objective neurologic abnormalities associated with a spine condition must be evaluated under a separate diagnostic code.  38 C.F.R. § 4.71a.  Neurological conditions affecting the sciatic nerve are rated under DCs 8520, 8620, and 8720.  Under DC 8520, mild paralysis of the sciatic nerve warrants a 10 percent rating, moderate paralysis warrants a 20 percent rating, and moderately severe paralysis warrants a 40 percent rating.  Peripheral neuritis of the sciatic nerve characterized by loss of reflexes, sensory disturbances, and constant pain, at times excruciating, is to be rated under DC 8620, using the scale provided for paralysis of the sciatic nerve.  The maximum rating which may be assigned for neuritis with sciatic nerve involvement, not characterized by organic changes, will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Note (2) to the General Rating Formula provides that the "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id; see also Plate V, 38 C.F.R. § 4.71a.    

Note (5) defines unfavorable ankylosis, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankyloses.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating IVDS is based on incapacitating episodes.  A 10 percent disability rating for IVDS is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent disability rating for IVDS is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent disability rating for IVDS is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is also charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Treatment records from March 2007 reflect that the Veteran was experiencing worsening lower back pain at the lumbosacral junction, as well as pain in both legs that did not seem to have a specific precipitating event.  She reported that severe lower back pain and leg pain would develop after she was seated for 20 to 30 minutes, and after cleaning her house.  She also noticed numbness in all of her toes at times.  Her pain was recorded to be at a level of 7 out of 10.  Upon observation and testing, the Veteran exhibited pain in her lower back and legs when sitting straight with her legs raised, and she experienced back pain with slump testing, quadrant testing, straight leg raising, and Patrick testing.  Neurological testing revealed hyposthesia in the left lower extremity.

At the time of her February 2008 claim for an increased rating, the Veteran stated that she was always in pain, taking more time off from work to deal with the pain, and that current medications were ineffective.  In January 2008, her pain was so bad that she had to be escorted by wheelchair to be seen by a doctor.

Spinal imaging in March 2008 showed no signs of fracture or dislocation.  The disc spaces were within normal limits and there were no signs of instability.  In April 2008, an axial computerized tomography (CT) scan demonstrated slight scoliosis with no evidence of focal posterior disc disease.  The central spinal canal and spinal neural foramina were patent, and therefore normal. 

A VA examiner in April 2008 observed that after repetitive motion, the Veteran's lumbar spine range of motion was limited to 30 degrees flexion.  The Veteran's left lateral flexion was limited to 15 degrees, and right lateral flexion was limited to 20 degrees.  Left and right rotations were measured at 30 degrees, with pain on motion.  No spinal deformities were observed, and the Veteran had a normal lumbar lordosis.   

The Veteran reported missing up to four weeks of work in four months due to her disability, but denied experiencing any incapacitating episodes.  It was noted that she experienced spontaneous flare-ups of pain approximately twice a month, lasting three to five days.  These flare-ups were relieved by the medication, but not by physical therapy or acupuncture.  The Veteran reported that her pain ranged from 4 to 10 out of 10.  The examiner did not state an opinion on whether the Veteran's flare-ups might further decrease her range of motion.  

A December 2009 treatment note indicates that the Veteran complained of lower back pain, and "pins and needles" in both feet.  She showed obvious difficulty when walking or changing positions, and reported that standing and walking would aggravate her pain.  The treatment notes indicated that the Veteran's pain was worse when she was seated, and that she spent most of her time seated in an office due to her work.  The treating physician noted no neurological deficits, and stated that the Veteran's condition could be managed medically.  

A February 2010 VA treatment record attributed the Veteran's chronic lower back pain to possible disc herniation and minor scoliosis.  However, during a February 2010 MRI, it was noted that there was no observable disc herniation, nor spinal canal or neural foraminal stenosis.  Stable mild lumbar scoliosis was observed again, but lumbar lordosis, vertebral alignment in the sagittal plane, and vertebral body heights and intervertebral discs were all normal.  

In her substantive appeal in February 2010, the Veteran contended that she could barely bend to do menial tasks.  She also stated that no measuring device was used to determine her range of motion during the April 2008 VA examination.  She reported being always in pain, and sometimes unable to get out of bed to go to work.  

A VA examination for joints was conducted in April 2013.  During this examination, it was observed that the Veteran's forward flexion ended at 30 degrees, which was also where objective evidence of painful motion began.  Extension ended at 10 degrees, with painful motion observed at zero degrees.  Right and left lateral flexion were both limited by pain to 10 degrees, and right and left lateral rotation were both limited by pain to 5 degrees.  However, because the Veteran was seven months pregnant, repetitive-use testing could not be conducted.  The examiner remarked that range of motion measurements may not have been accurate due to the Veteran's being pregnant.  Because of this, the examiner did not provide an opinion.

No other neurologic abnormalities or findings related to the Veteran's thoracolumbar spine were noted during the April 2013 examination, but IVDS of the thoracolumbar spine was diagnosed, with at least one week but less than two weeks of incapacitating episodes reported over the previous twelve months.  It was noted that the Veteran's work was impacted because she could not sit for too long.

During another VA examination in August 2013, upon repetitive motion the Veteran's maximum forward flexion was 25 degrees, maximum extension was 5 degrees, and maximum right and left lateral flexion were both 15 degrees.  Right and left lateral rotation were both 10 degrees.  

The VA examiner indicated in August 2013 that no arthritis or vertebral fractures were documented upon imaging of the thoracolumbar spine, and that vertebral body height and alignment were well maintained.  The examiner noted that the Veteran was experiencing IVDS of the thoracolumbar spine, with no incapacitating episodes within the last twelve months.  Her spine condition had caused her to miss five to seven days of work during the previous year.  The Veteran had decreased sensation in both lower extremities, and mild radiculopathy of the left lower extremity was observed.  The Veteran reported intermittent moderate pain radiating down the back of her legs that was more severe in the left leg than in the right, as well as moderate cramping numbness and intermittent tingling in the toes.

In October 2013, a VA examiner opined that the Veteran was likely experiencing peripheral neuropathy, noting that during the August 2013 examination the Veteran showed decreased sensation from both thighs, down to and including both feet and toes.  The examiner noted that the Veteran's sensory symptoms in her lower extremities did not appear typical of lumbar radiculopathy, but did not speculate as to a specific cause.

Before analyzing these facts in detail, the Board notes that none of the pertinent VA examination reports or treatment records in the claims file identified signs or symptoms of ankylosis, favorable or unfavorable, of the thoracolumbar spine, or the entire spine.  Under DC 5237, a rating in excess of 40 percent cannot be assigned without unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.

Since as early as March 2007, signs and symptoms of the Veteran's lumbar spine disability included not only painful motion and flare-ups upon extended use, as when cleaning her house, but also severe pain when seated for more than 20 minutes.  The Veteran's complaints of constant pain indicated that she was limited by pain throughout her range of motion.  At the April 2008 examination, the VA examiner observed that the Veteran's forward flexion was limited to 30 degrees upon repetitive motion.  Though greater forward flexion may have been possible prior to repetitive motion testing, consideration must be given to the Veteran's additional functional limitation due to pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examination conducted in August 2013 demonstrated that the Veteran's forward flexion was again limited after repetitive use, this time to only 25 degrees.  Forward flexion of the thoracolumbar spine of no more than 30 degrees upon repetitive motion testing fulfills the criteria for a 40 percent disability rating.  The Board finds, therefore, that the Veteran's disability warrants an evaluation of 40 percent for the period on appeal.  

Because no unfavorable ankylosis of the thoracolumbar spine was observed at this examination, the next higher rating of 50 percent is not warranted.  Alternately, a showing of IVDS with incapacitating episodes requiring treatment and bed rest, for a total duration of at least six weeks during the previous twelve months, would warrant the next highest rating of 60 percent under DC 5243.  The Veteran claimed in her February 2010 appeal that she was sometimes unable to get out of bed to work due to her back pain, and had incapacitating episodes of a total duration between one and two weeks from April 2012 to April 2013.  However, the record does not show that the Veteran was prescribed bed rest by a physician during this period, and the Veteran did not claim to have experienced incapacitating episodes for longer than two weeks.  Therefore, DC 5243 cannot serve as a basis for an increased rating during the period on appeal.

As noted above, the VA examiner observed in August 2013 that the Veteran had decreased sensation from thigh to toes in both lower extremities.  The Veteran reported intermittent moderate pain radiating down the back of both legs that was more severe in the left leg than in the right, as well as moderate cramping numbness and intermittent tingling in the toes.  She also reported a "pins and needles" sensation in both feet in December 2009, and as early as March 2007, complained of pain in both lower legs.  Testing in March 2007 also showed hyposthesia in the left lower extremity.

As provided in Note (1) to the General Rating Formula, objective neurologic abnormalities associated with a spine condition must be evaluated under a separate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence indicates that the Veteran's objectively observed pain and sensory disturbances, including numbness, in both lower extremities arise when she is also experiencing pain associated with her lumbar spine strain.  These neurologic manifestations of her lumbar spine disability must be separately evaluated as sciatic neuritis under DC 8620.  The Board finds that the Veteran's symptoms of mild neuritis of the sciatic nerve warrant disability ratings of 10 percent for her left lower extremity and 10 percent for her right lower extremity.  38 C.F.R. §§ 4.123, 4.124a. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability.  Specifically, the Veteran's service-connected chronic lumbar spine strain limits the range of motion of her back and causes pain and numbness to radiate to her lower extremities, which are manifestations contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability, and referral for consideration of an extraschedular rating is not warranted.

TDIU Consideration

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability.  Here, the Veteran appears to have been employed during the entire period on appeal, and has not contended that her disability prevents her from continuing to follow her substantially gainful occupation.  The Board does not consider entitlement to TDIU to be raised by the evidence of record.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 40 percent for a service-connected chronic lumbar strain disability during the period on appeal is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 10 percent for mild neuritis of the sciatic nerve of the left lower extremity during the period on appeal is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate rating of 10 percent for mild neuritis of the sciatic nerve of the right lower extremity during the period on appeal is granted.

A rating in excess of 40 percent for a service-connected chronic lumbar strain disability since August 15, 2013 is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


